In re Lay, Richard; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of St. Tammany, 22nd Judicial District Court, Div. “E”, Nos. 88-15447, 88-15448.
Denied. The district court records contain neither requests for issuance of subpoenas nor requests that trial dates be set. There are no pleadings filed upon which this Court can order action. Therefore, relator should submit pleadings seeking trial dates and the issuance of subpoenas, if that is the action which he desires the trial court to take.